Citation Nr: 1034153	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-00 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for a heart 
murmur.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1940 to August 
1946; August 1946 to August 1948; November 1950 to March 1952; 
and from June 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Des Moines, Iowa, which reopened and denied the 
Veteran's claim of entitlement to service connection for a heart 
murmur.

The Board notes that, although the RO specifically found, in the 
body of the October 2002 rating decision, that new and material 
evidence had not been received, in the introductory paragraph of 
the decision, the RO clearly referred to the Veteran's "re-
opened claim."  However, despite any determination reached by 
the RO, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has been 
received in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In November 2006, a Board video conference hearing was held 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of this proceeding has been associated with the 
claims folder.

The Board has previously considered this appeal.  In February 
2007, the Board denied the Veteran's claim.  The appellant 
subsequently appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims ("Court").  In March 2010, 
while the case was pending before the Court, the VA Office of 
General Counsel and the appellant's attorney filed a Joint Motion 
for Remand ("Joint Motion"), requesting that the Court vacate 
that part of the Board's decision which denied the appellant's 
claim of entitlement to service connection for a heart murmur.  
In addition, the parties requested that the Court vacate that 
part of the Board's decision which denied the appellant's claim 
of entitlement to service connection for hypertension, atrial 
fibrillation and congestive heart failure, after agreeing that 
the issue had not been properly adjudicated by the Agency of 
Original Jurisdiction ("AOJ"), and thus, had not properly been 
before the Board.  In April 2010, the Court granted the parties' 
Joint Motion, vacated those portions of the Board's decision that 
denied entitlement to service connection for a heart murmur and 
denied entitlement to service connection for hypertension, atrial 
fibrillation and congestive heart failure, and remanded the case 
back to the Board for compliance with the directives that were 
specified in the Joint Motion.  

The issues of entitlement to service connection for 
hypertension, atrial fibrillation and congestive heart 
failure have been raised by the record, but have not been 
adjudicated by the AOJ.  Therefore, the Board does not 
have jurisdiction over them, and they are thereby referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim of service connection for a heart murmur is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  By an unappealed RO decision dated May 1971, the Veteran's 
claim of entitlement to service connection for a heart murmur was 
denied based on a finding that although there was a split first 
apical sound on examination in April 1954, a heart murmur was not 
diagnosed during an April 1971 VA examination.  

2.  Evidence received since the May 1971 rating decision is 
neither cumulative nor redundant, and when considered with 
previous evidence of record, raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1971 rating decision that denied the Veteran's claim 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a heart murmur has 
been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was received 
has been resolved in the Veteran's favor, any error in notice or 
development with respect to that aspect of the claim is harmless 
error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  A determination as to whether additional required notice 
and development has been accomplished would be premature at this 
time, as the Veteran's service connection claim is being remanded 
for further adjudicative action.

II. New and Material Evidence

By an unappealed rating decision dated May 1971, the RO denied 
the Veteran's claim of entitlement to service connection for a 
heart murmur because although there was a split first apical 
sound on examination in April 1954, an April 1971 VA examination 
found no evidence of a heart murmur.  

The evidence shows that, following the issuance of the May 1971 
rating decision and June 1971 notification letter to the Veteran, 
a timely Notice of Disagreement was received within one year of 
the rating decision.  Subsequently, the RO sent the Veteran an 
April 1972 Statement of the Case.  However, the Veteran failed to 
perfect his appeal by the submission of a timely substantive 
appeal.  The May 1971 rating decision is therefore final.  
See 38 U.S.C.A. § 7104.  As such, that decision is not subject to 
revision except on the receipt of new and material evidence.  38 
U.S.C.A. § 5108, 7104; 38 C.F.R. 
§ 3.156.

"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that by 
itself, or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

In April 2002, the Veteran applied to reopen his previously-
denied claim.  Thereafter, in an October 2002 rating decision, 
the RO concluded that new and material evidence had not been 
received.  This decision was based on a May 1971 VA examination, 
which found no evidence of a heart murmur, and post-service 
private and VA treatment records, which failed to show a 
diagnosis of, or treatment for a heart murmur at any time 
following the Veteran's active military service.   

In a subsequent April 2004 rating decision, the RO concluded that 
the Veteran's claim of entitlement to service connection remained 
denied because the evidence submitted was neither new, nor 
material.  It specifically found that, although treatment records 
received from the Omaha, Nebraska VA Medical Center ("VAMC") 
were new, in that they were not of record at the time of the last 
final denial, they were not material because they contained no 
evidence to show that the Veteran had a heart murmur.  

A review of the current evidence of record, however, shows that, 
during an October 15, 2003 examination at the VAMC, the examiner 
found that the Veteran presented with a heart rate of 72-72 with 
irregular rhythm and grade 1/6 murmur.  This is evidence that 
neither existed, nor was previously considered, at the time of 
the May 1971 rating decision.  

Given the new evidence associated with the file that directly 
relates to the issue of whether the Veteran currently has a heart 
murmur as a result of active duty service, the Board concludes 
that it satisfies the low threshold requirement for new and 
material evidence.  As such, the Veteran's claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened 
claim, as further development of the claim is necessary.  This is 
detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for a heart murmur 
is reopened.  To this extent, and to this extent only, the appeal 
is granted.


REMAND

As noted above, the Veteran contends that he has a current heart 
murmur as a result of active duty service.  After a thorough 
review of the Veteran's claims folder, the Board has determined 
that additional development is necessary prior to adjudication of 
this claim.

In this case, at the time of the May 1971 rating decision, the RO 
noted that, although there was no evidence of treatment for a 
heart condition during service, the Veteran's April 1954 service 
separation examination found evidence of a split first apical 
sound.  However, because the April 1971 VA examiner found that 
the Veteran did not present with a heart murmur at that time, the 
claim was denied.  As noted above, VAMC treatment records dated 
October 2003 revealed that the Veteran had an irregular heart 
rate and a heart murmur.  Because there is "an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the [V]eteran's service," but 
there is "insufficient competent medical evidence on file for 
the Secretary [of VA] to make a decision on the claim," a VA 
examination and opinion are necessary to determine whether the 
Veteran currently has a heart murmur and, if so, whether the 
condition is related to his active duty service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under 
the VCAA for warranting a VA examination, that the evidence 
"indicates" that the Veteran's disability "may" be associated 
with the Veteran's service, is a low threshold.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the Board notes that the most recent VAMC treatment 
reports of record are dated November 2005.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in its possession, an attempt to obtain those 
reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or submitted 
to VA by claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the record").  
As records in the possession of VA are deemed to be 
constructively of record, they must be obtained.  Id.

Finally, the Board notes that the claims folder also contains 
private treatment records from a Dr. Sundaram, the last of which 
is dated in March 2000.  Because there is a possibility that the 
Veteran is still receiving private medical treatment, the records 
of which may be pertinent to his claim, on remand, an attempt 
must be made to obtain any additional treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
identify all private health care providers 
that have treated him for his claimed heart 
murmur since March 2000.  After securing the 
necessary releases, the RO should attempt to 
obtain any and all records that have not 
already been associated with the claims 
folder.  All records obtained or responses 
received should be associated with the claims 
file.  Any negative response should be 
included in the claims folder.  

2.  The RO/AMC should contact the VA 
Nebraska-Western Iowa Health Care System and 
any other appropriate VA facilities and 
request updated treatment records for the 
Veteran's claimed heart murmur since November 
2005.  Any negative response must be 
specifically noted.   

3.  Following completion of the above, the RO 
should schedule the Veteran for a VA 
examination with an appropriate examiner to 
determine the etiology of any current heart 
murmur present.  Any tests deemed necessary 
should be conducted.  The claims folder must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must state that the claims folder 
has been reviewed.  The examiner should also 
elicit from the Veteran a complete history of 
his complaints of a heart murmur and 
symptomatology.  As to any chronic heart 
murmur found, the clinician is asked to 
indicate whether it is at least as likely as 
not (i.e., whether there is at least a 50 
percent probability) that such disorder is 
causally related to service, or was caused or 
aggravated (permanent worsening as opposed to 
temporary flare-ups or increase in symptoms) 
by active duty service.  Any and all opinions 
must be accompanied by a complete rationale.

The clinician is also advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as likely" 
support the contended causal relationship; 
"less likely" weighs against the claim.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated, along 
with a complete rationale for why he or she 
is unable to provide such an opinion.

4.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed and 
readjudicate the claim.  If any benefit 
sought on appeal is not granted, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


